         Case 3:95-cr-01129-H Document 27 Filed 05/15/20 PageID.2 Page 1 of 1


1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
7                       SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,         )                Case No. 95CR1129-H
                                       )
10                         Plaintiff, ))
                  v.                   )                JUDGMENT AND
11                                     )
                                       )                ORDER OF DISMISSAL
12   PEDRO PARRA-ARREOLA (1),          )
                                       )
13                         Defendant. )
                                       )
14                                     )
15
16         Based upon the motion of the United States (Doc. No. 26), the Court grants the
17   government’s motion to dismiss without prejudice the Information in the above entitled
18   case against defendant Pedro Parra-Arreola. The defendant is hereby discharged as to
19   this case only and the bench warrant issued on October 10, 1995 is hereby recalled.
20         IT IS SO ORDERED AND ADJUDGED.
21
22         DATED: May 15, 2020             ________________________________
                                           HONORABLE MARILYN L. HUFF
23
                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                              -1-
